Citation Nr: 1422680	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-46 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Salim A. Punjani, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 30, 1976, to August 12, 1976.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  

The Veterans Law Judge that conducted the June 2012 hearing has since left the Board, however.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707.  Therefore, via a February 2013 letter, the Veteran was offered the opportunity for a new hearing.  In the letter he was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  Therefore, the Board will consider the appeal.

In November 2013, the Board received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Salim A. Punjani, Attorney at Law.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2013), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation. While the record does not include the letter informing the Veteran that his appeal had been certified and that the appellate record had been transferred to the Board, a letter from the Board dated in October 2012 advised the Veteran that his case had been received.  As noted above, in November 2013, well after the expiration of the aforementioned 90-day grace period, the Board received the Veteran's signed VA Form 21- 22a.

The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request. 38 C.F.R. § 20.1304(b) (2013).  However, a review of the record indicates that as of the date of the VA Form 21-22a, VA has provided the newly appointed representative copies of the claims file.  Moreover, the new counsel submitted the authorization to represent documentation directly to the Board and reported that new counsel was only recently retained.  Thus, the Board finds that good cause is shown for the delay and the appointment of a new representative is accepted.  Id.  

The issues of entitlement to an evaluation in excess of 50 percent for anxiety disorder, claimed as posttraumatic stress disorder (PTSD), and whether new and material evidence has been received to reopen a claim for service of a renal condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the attorney's November 2013 written submission.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

It has been shown by competent and probative evidence to at least equipoise that the Veteran incurred a low back disability in service.



CONCLUSION OF LAW

Service connection for a low back disability is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time in regard to those aspects of the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he incurred a low back disability in service.  He asserts that he was assaulted and kicked in the low back by his Drill Instructor during basic training.  He also asserts that he injured his low back in service due to carrying heavy loads.  He relates a history of back pain in and since service, with a current diagnosis of a low back disability.  

A review of the service treatment and personnel records discloses no mention of any injuries resulting from an assault, or any mention of the reported assault.  Upon entrance, the Veteran denied any history of recurrent back pain.  See February 1976 Report of Medical History.  Examination of the spine was also clinically normal at entrance.  See February 1976 Report of Medical Examination.  

A July 1976 service treatment record documents a complaint of back pain of 3 weeks duration since the Veteran started to carry a pack.  At this time, the Veteran complained of tenderness in the lumbosacral area.  Examination resulted in an assessment of lumbosacral strain, acute.  

At separation, the Veteran complained of recurrent back pain.  A history of back pain for 2 weeks following exertion was noted.  See August 1976 Report of Medical History.  However, examination of the spine was normal at discharge.  See August 1976 Report of Medical Examination. 

The Veteran filed his claim for service connection in May 2008.  He was afforded a VA examination in August 2008.  The examination report reflects that the examiner took a history from the Veteran, but did not have the benefit of the claims file in conjunction with the examination.  At the time of the examination, the Veteran reiterated his history of being assaulted by his Drill Instructor in service, and explained that during the assault the Drill Instructor kicked and walked on his back.  Examination resulted in an assessment of degenerative changes of the lumbar spine.  Based upon this history, as well as examination of the Veteran, the examiner concluded that it was at least as likely as not that the Veteran's low back disability was related to service.  In this regard, the examiner noted that the Veteran had been treated for a lumbosacral strain while in service, as well as a history of prior complaints and treatment for low back pain dating to November 1999.

In October 2008, the claims file was provided to the examiner that conducted the August 2008 VA examination for an addendum.  Following review of the claims file, the examiner again concluded that the Veteran's low back disability was as likely as not related to service.  In this regard, she referenced that the Veteran had been treated in July 1976 for a lumbosacral strain in service.  

In October 2011, the Veteran was afforded a VA examination to address his then pending claim for service connection of a psychiatric disability.  In this regard, the Board notes that the Veteran claimed that he had a psychiatric condition due to the aforementioned history of assault.  The examination report notes that the examiner remarked the Veteran's post-service behavior was evidence that supported the Veteran's account of in-service trauma.  

In July 2012, the Veteran submitted a nexus statement from a VA M.D.  The statement notes that the M.D. concluded that it was at least as likely as not that the Veteran's low back disability had its onset in service.  The M.D. reasoned that the disability's onset was due to a combination of factors, including the physical demands placed on him while running, marching, and heavy lifting during basic training.  

Initially, the Board notes that resolution of this claim depends, at least in part, as to whether there is finding that the claimed undocumented assault occurred.  In this regard, the Board concludes that the evidence is at least evenly balanced that it did.  Saliently, the Board notes that the October 2011 VA psychiatric examination indicates that the claimed assault did indeed occur based upon the Veteran's post-service behavior.  Accordingly, this fact is conceded.  Gilbert, supra.  

In resolving any doubt in the Veteran's favor, service connection for a low back disability is warranted.  The Board notes that the Veteran attributes his low back disability to the reported in-service assault and/or the physical demands of basic training.  The August and October 2008 VA opinions attribute the currently diagnosed low back disability to either theory, and the July 2012 opinion attributes it to the physical demands of basic training.  Moreover, the Veteran has related a competent history of low back pain in and since service and such complaints were noted at discharge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, given this favorable evidence, the claim for service connection of a low back disability is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a January 2014 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this determination.  See April and May 2014 statements from the Veteran.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue a Statement of the Case (SOC) is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

Evaluate the evidence of record, and issue a SOC to the Veteran regarding his claim of entitlement to a TDIU.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2013).




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


